Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 10-11, 15-19, and 22 are cancelled.

Authorization for this examiner’s amendment was given in an interview with Mary K. Nicholes (Registration No. 56,238) on 11/02/2021.

	
Allowable Subject Matter

	Claims 1-5, 7-9, 21, and 23-24 are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, George (WO 2003/008186 A1) teaches in claim 1, a material in the form of particles comprising a plurality of nanoparticles, wherein at least a portion of the plurality of nanoparticles comprises of a substrate comprising a first material selected from a group consisting of a metal oxide of Group III B element (page 4, lines 2-10) (rare earth metal-containing oxide). George teaches that the substrate material particles of interest include metal oxide and the preferred particle composition include among other Group III B metal oxide elements that includes Sc (Scandium) and Y (Yttrium). George also teaches that the material in the form of particle has a thin film coating over the particle, the thin film coating comprising a second material selected from a group consisting of a metal oxides such as zirconia, yttria (rare earth metal-containing oxide) (page 6, line28 – page 7, line 8) by teaching an ultrathin, inorganic material deposited on the surface of the material.

Additionally “Sun2” (US Patent Application Publication Number 2014/0030486 A1) teaches in Fig. 5 an optimized powder particle shape for the coating, where some of the particles have a spherical shape with deep indentions on opposite side of the sphere. “Sun2” also teaches that most of the particles have a donut shape (para. [0044]). Evaluations of coatings formed from powder with particles having a donut shape showed improved morphology and porosity as compared to powder particles of other shapes. “Sun2” further teaches that the coatings formed of particles having a donut shape tend to have fewer nodules and more splat due to improved melting of the powders, decreased roughness, and decreased porosity, all of which contribute to improved on-wafer particle performance. 
	

	
“a core particle comprising a first material selected from a group consisting of  a rare earth metal-containing fluoride, a rare earth metal-containing oxyfluoride and combinations thereof;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742